    Case 1:21-cv-00028-PLM-PJG ECF No. 7, PageID.3 Filed 01/21/21 Page 1 of 11




                                   UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF MICHIGAN
                                        SOUTHERN DIVISION
                                              ______

MARVIN NOBLE,

                           Petitioner,                           Case No. 1:21-cv-28

v.                                                               Honorable Paul L. Maloney

SHANE JACKSON,

                           Respondent.
____________________________/

                                                     OPINION

                  This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2241.1

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). After




1
  Although Petitioner brings his action under 28 U.S.C. § 2241, habeas corpus actions brought by “a person in custody
pursuant to the judgment of a State court” are governed by 28 U.S.C. § 2254. Id. Section 2254 “‘allows state prisoners
to collaterally attack either the imposition or the execution of their sentences[.]’” Bailey v. Wainwright, 951 F.3d 343,
348 (6th Cir. 2020) (Stranch, J., dissenting) (quoting Allen v. White, 185 F. App’x 487, 490 (6th Cir. 2006)); see also
Rittenberry v. Morgan, 468 F.3d 331, 336-37 (6th Cir. 2006). As a consequence, Petitioner’s filing is subject to all of
the requirements that apply to a petition filed under § 2254. Moreover, § 2241 petitions by state prisoners are subject
to the rules governing § 2254 petitions. See Rule 1(b), Rules Governing § 2254 Cases.
    Case 1:21-cv-00028-PLM-PJG ECF No. 7, PageID.4 Filed 01/21/21 Page 2 of 11




undertaking the review required by Rule 4, the Court will dismiss the petition without prejudice

for failure to exhaust available state-court remedies.

                                                     Discussion

I.         Factual allegations

                    Petitioner Marvin Noble is incarcerated with the Michigan Department of

Corrections (MDOC) at the Earnest C. Brooks Correctional Facility in Muskegon Heights,

Michigan. Petitioner is serving concurrent sentences imposed by the Wayne County Circuit Court

on November 3, 2014: life imprisonment without parole for first-degree premeditated murder; 20

to 30 years’ imprisonment for felon in possession of a firearm; and 20 to 30 years’ imprisonment

for carrying a concealed weapon. Those sentences, in turn, were to be served consecutively to a

sentence of 5 years’ imprisonment for use of a firearm during the commission of a felony, second

offense. See https://mdocweb.state.mi.us/otis2/otis2profile.aspx?mdocNumber=234085 (visited

Jan. 14, 2021).

                    On or about December 10, 2020, Petitioner filed his habeas corpus petition. The

petition alleges that the risk of infection arising from the COVID-19 pandemic2 renders

Petitioner’s continued imprisonment a violation of Petitioner’s Fifth and Fourteenth Amendment

rights. (Pet’r’s Br., ECF No. 1, PageID.2.) Petitioner seeks immediate but temporary release from

the Earnest C. Brooks Correctional Facility until the COVID-19 pandemic is over. (Id.) Petitioner




2
    In Wilson v. Williams, 961 F.3d 829 (6th Cir. 2020), the Sixth Circuit described the COVID-19 problem as follows:
           The COVID-19 virus is highly infectious and can be transmitted easily from person to person.
           COVID-19 fatality rates increase with age and underlying health conditions such as cardiovascular
           disease, respiratory disease, diabetes, and immune compromise. If contracted, COVID-19 can cause
           severe complications or death.

Wilson, 961 F.3d at 833.

                                                           2
 Case 1:21-cv-00028-PLM-PJG ECF No. 7, PageID.5 Filed 01/21/21 Page 3 of 11




reports that he tested positive for the COVID-19 virus, and suggests that he has been suffering

symptoms typically associated with the illness. (Pet., ECF No. 1, PageID.1, 3, 5.)

II.     Availability of § 2254 relief for unconstitutional conditions of confinement

                Petitioner’s request for relief is not a typical habeas claim. The Supreme Court has

made clear that constitutional challenges to the fact or duration of confinement are the proper

subject of a habeas corpus petition rather than a complaint under 42 U.S.C. § 1983. Preiser v.

Rodriguez, 411 U.S. 475, 499 (1973). Constitutional challenges to the conditions of confinement,

on the other hand, are proper subjects for relief under 42 U.S.C. § 1983. Id. The Preiser Court,

however, did not foreclose the possibility that habeas relief might be available even for conditions

of confinement claims:

        This is not to say that habeas corpus may not also be available to challenge such
        prison conditions. See Johnson v. Avery, 393 U.S. 483, (1969); Wilwording v.
        Swenson, supra, at 251 of 404 U.S. . . . When a prisoner is put under additional and
        unconstitutional restraints during his lawful custody, it is arguable that habeas
        corpus will lie to remove the restraints making the custody illegal. See Note,
        Developments in the Law—Habeas Corpus, 83 Harv. L. Rev. 1038, 1084 (1970).[]

Preiser, 411 U.S. at 499 (footnote omitted). But, the Court has also never upheld a “conditions of

confinement” habeas claim. Indeed, in Muhammad v. Close, 540 U.S. 749 (2004), the Court

acknowledged that it had “never followed the speculation in Preiser . . . that such a prisoner subject

to ‘additional and unconstitutional restraints’ might have a habeas claim independent of

§ 1983 . . . .” Id. at 751 n.1.

                The Sixth Circuit has concluded that claims regarding conditions of confinement

are properly brought under § 1983 and are not cognizable on habeas review. See Martin v.

Overton, 391 F.3d 710, 714 (6th Cir. 2004) (“‘Petitioner in this case appears to be asserting the

violation of a right secured by the federal Constitution or laws by state prison officials. Such a

claim is properly brought pursuant to 42 U.S.C. § 1983.’”); In re Owens, 525 F. App’x 287, 290

                                                  3
    Case 1:21-cv-00028-PLM-PJG ECF No. 7, PageID.6 Filed 01/21/21 Page 4 of 11




(6th Cir. 2013) (“The criteria to which Owens refers involves the conditions of his

confinement . . . . This is not the proper execution of sentence claim that may be pursued in a

§ 2254 petition.”); Hodges v. Bell, 170 F. App’x 389, 392-93 (6th Cir. 2006) (“Hodges’s

complaints about the conditions of his confinement . . . are a proper subject for a § 1983 action,

but fall outside of the cognizable core of habeas corpus relief.”); Young v. Martin, 83 F. App’x

107, 109 (6th Cir. 2003) (“It is clear under current law that a prisoner complaining about the

conditions of his confinement should bring suit under 42 U.S.C. § 1983.”).

                 Petitioner’s claims challenging the constitutionality of his custody due to risks

posed by COVID-19 appear on their face to be claims regarding the conditions of his confinement.

Such claims should be raised, typically, by a complaint for violation of 42 U.S.C. § 1983.

                 Nonetheless, Petitioner requests release from custody. That relief is available only

upon habeas corpus review. “The Supreme Court has held that release from confinement—the

remedy petitioner[] seek[s] here—is ‘the heart of habeas corpus.’” Wilson, 961 F.3d at 868

(quoting Preiser, 411 U.S. at 498).3 A challenge to the fact or duration of confinement should be

brought as a petition for habeas corpus and is not the proper subject of a civil rights action brought

pursuant to § 1983. See Preiser, 411 U.S. at 484 (the essence of habeas corpus is an attack by a

person in custody upon the legality of that custody and the traditional function of the writ is to

secure release from illegal custody).

                 In Wilson, the Sixth Circuit stated: “Our precedent supports the conclusion that

where a petitioner claims that no set of conditions would be constitutionally sufficient the claim

should be construed as challenging the fact or extent, rather than the conditions, of the




3
  The Wilson petitioners were federal prison inmates who brought habeas claims under 28 U.S.C. § 2241 similar to
those claims brought by Petitioner.

                                                       4
 Case 1:21-cv-00028-PLM-PJG ECF No. 7, PageID.7 Filed 01/21/21 Page 5 of 11




confinement.” Wilson, 961 F.3d at 838. Petitioner, like the petitioners in Wilson, contends there

are no conditions of confinement sufficient to prevent irreparable injury at the facility where he is

housed, or anywhere else within the MDOC. (Pet., ECF No. 1, PageID.6.) Accordingly, the Court

construes his claim as a proper claim for habeas relief. Nonetheless, because Petitioner has chosen

to pursue relief by way of a habeas petition, the available relief is circumscribed. Wilson, 961 F.3d

at 837. Even if there might be conditions of confinement, short of release, that would mitigate the

risk—and eliminate the conditions that Petitioner claims violate his due process rights—it is not

within this Court’s habeas jurisdiction to grant such relief. Id. A claim seeking relief other than

release is properly brought under 42 U.S.C. § 1983.

III.   Exhaustion of State Court Remedies

               Before the Court may grant habeas relief to a state prisoner, the prisoner must

exhaust remedies available in the state courts. 28 U.S.C. § 2254(b)(1); O’Sullivan v. Boerckel,

526 U.S. 838, 842 (1999). Exhaustion requires a petitioner to “fairly present” federal claims so

that state courts have a “fair opportunity” to apply controlling legal principles to the facts bearing

upon a petitioner’s constitutional claim. Id. at 844, 848; see also Picard v. Connor, 404 U.S. 270,

275-77 (1971); Duncan v. Henry, 513 U.S. 364, 365 (1995); Anderson v. Harless, 459 U.S. 4, 6

(1982). To fulfill the exhaustion requirement, a petitioner must have fairly presented his federal

claims to all levels of the state appellate system, including the state’s highest court. O’Sullivan,

526 U.S. at 845; Wagner v. Smith, 581 F.3d 410, 414 (6th Cir. 2009); Hafley v. Sowders, 902 F.2d

480, 483 (6th Cir. 1990). The district court can and must raise the exhaustion issue sua sponte

when it clearly appears that habeas claims have not been presented to the state courts. See Prather

v. Rees, 822 F.2d 1418, 1422 (6th Cir. 1987); Allen v. Perini, 424 F.2d 134, 138-39 (6th Cir. 1970).

               Petitioner bears the burden of showing exhaustion. See Rust v. Zent, 17 F.3d 155,

160 (6th Cir. 1994). Petitioner has neither alleged that he exhausted his claims in the state courts
                                                 5
    Case 1:21-cv-00028-PLM-PJG ECF No. 7, PageID.8 Filed 01/21/21 Page 6 of 11




nor provided any documentation indicating that he has pursued such state remedies.4 Instead,

Petitioner suggests that he is not required to exhaust state court remedies because there are no such

available remedies.         (Pet., ECF No. 1, PageID.7-8) (“Even if state[ ] remedies were

available . . . .”). Moreover, Petitioner argues, even if there are such remedies, this Court may

consider unexhausted claims where “unusual or exceptional circumstances exist.” (Id., PageID.8)

The Court will construe Petitioner’s argument as a request that the Court relieve him of the

exhaustion requirement under § 2254(b)(1)(B)(ii).

                  Subsection (b) of § 2254 precludes the Court from granting habeas relief unless

Petitioner has exhausted his claims in state court. A petitioner’s failure to exhaust may be excused

if “there is an absence of State corrective process” or “circumstances exist that render such process

ineffective to protect the rights of the applicant.” 28 U.S.C. § 2254(b)(1)(B). Other than an

unsupported suggestion, Petitioner does not claim that there is an absence of state corrective

process. Instead, by claiming he is in imminent danger, and by seeking emergency injunctive

relief, Petitioner presumably intends to invoke the latter exception: that circumstances have made

the state’s corrective process ineffective. However, he has failed to allege how the present

circumstances have rendered state court remedies ineffective.

                  An applicant has not exhausted available state remedies if he has the right under

state law to raise, by any available procedure, the question presented. 28 U.S.C. § 2254(c).

Petitioner has at least one available procedure by which to raise the issues he has presented in this

application. Petitioner has already filed at least one motion for relief from judgment as permitted


4
  Indeed, given the recency of the events giving rise to Petitioner’s claim, it would appear to be impossible for
Petitioner to have exhausted state court remedies before filing the petition. Petitioner notes that the MDOC announced
the positive tests for COVID-19 at the Earnest C. Brooks Correctional Facility on October 23, 2020. As of January
13, 2021, the MDOC reports that almost 80% of the 1,265 inmates at Petitioner’s facility have tested positive for the
COVID-19 virus, although there are only 35 “active positive cases” there. See https://medium.com/@MichiganDOC/
mdoc-takes-steps-to-prevent-spread-of-coronavirus-covid-19-250f43144337 (visited Jan. 14, 2021).

                                                          6
 Case 1:21-cv-00028-PLM-PJG ECF No. 7, PageID.9 Filed 01/21/21 Page 7 of 11




under the Michigan Court Rules. See https://courts.michigan.gov/opinions_orders/case_search

/pages/default.aspx?SearchType=1&CaseNumber=157277&CourtType_CaseNumber=1 (visited

Jan. 14, 2021). Nonetheless, the state rules permit a successive motion if it is “based on . . . a

claim of new evidence that was not discovered before the first such motion.” Mich. Ct. R.

6.502(G)(2). Petitioner could not have discovered the facts underlying his present claims before

he filed his first motion years ago, long before the first COVID-19 case in this country.

               Moreover, relief may be available to Petitioner by way of a habeas corpus petition

in state court in that he seeks a determination “whether his continued custody is legal.” Phillips v.

Warden, State Prison of S. Mich., 396 N.W.2d 482, 486 (Mich. Ct. App. 1986). Alternatively,

Petitioner may seek relief, even release, by civil action in state court for unconstitutional conditions

of confinement. See Kent Cnty. Prosecutor v. Kent Cnty. Sheriff, 409 N.W.2d 202, 208 (Mich.

1987) (“No one now doubts the authority of courts to order the release of prisoners confined under

conditions violating their Eighth and Fourteenth Amendment rights.”). Therefore, the Court

concludes that he has at least one available state remedy.

               To properly exhaust his claim, Petitioner must present his claim to each level of the

state court system. O’Sullivan, 526 U.S. at 845; Hafley, 902 F.2d at 483 (“‘[P]etitioner cannot be

deemed to have exhausted his state court remedies as required by 28 U.S.C. § 2254(b) and (c) as

to any issue, unless he has presented that issue both to the Michigan Court of Appeals and to the

Michigan Supreme Court.’”) (citation omitted).

               It appears that Petitioner has turned to this Court, either instead of, or in addition

to, the state court, because his situation is urgent. Petitioner does not explain why this Court can

act on his urgent claim but the state court cannot. Indeed, the state, as the sovereign holding

Petitioner in custody, is best suited to make the initial determination of whether that custody is



                                                   7
Case 1:21-cv-00028-PLM-PJG ECF No. 7, PageID.10 Filed 01/21/21 Page 8 of 11




constitutional. As the Supreme Court repeatedly has recognized, the entire habeas exhaustion

requirement “reflects a policy of federal-state comity”—an accommodation to our federal

system—in which the state should have “an initial opportunity to pass upon and correct alleged

violations of its prisoners’ federal rights.” Picard, 404 U.S. at 275 (internal quotations omitted);

accord, O’Sullivan v. Boerckel, 526 U.S. 838, 844 (1999).

                The habeas statute requires Petitioner to air the claims in the state court first, 28

U.S.C. § 2254, and Petitioner has failed to show that the delay inherent in that requirement renders

the state court remedy futile. Accordingly, the Court concludes that Petitioner has failed to

demonstrate a justification that warrants excusing the exhaustion requirement here.

                Because Petitioner has failed to exhaust his claims, his petition is properly

dismissed without prejudice. The habeas statute imposes a one-year statute of limitations on

habeas claims. See 28 U.S.C. § 2244(d)(1). Petitioner’s period of limitation commenced running

when “the factual predicate of his claim . . . could have been discovered through the exercise of

reasonable diligence.” 28 U.S.C. §2244(d)(1)(D). Petitioner could not have discovered the risk

of COVID-19 infection at all before March of this year and, as Petitioner notes in his brief, the

facility where he is housed did not announce its first confirmed cases until October 23, 2020.

Certainly, Petitioner could not have known of the imminent risk of COVID-19 infection at his

facility until the first cases were reported there.

                The limitations period is not tolled during the pendency of a federal habeas petition.

Duncan v. Walker, 533 U.S. 167, 181-82 (2001). However, the period is tolled while an

application for state post-conviction or collateral review of a claim is pending. 28 U.S.C.

§ 2244(d)(2). The statute of limitations is tolled from the filing of an application for state post-

conviction or other collateral relief until a decision is issued by the state supreme court. Lawrence



                                                      8
    Case 1:21-cv-00028-PLM-PJG ECF No. 7, PageID.11 Filed 01/21/21 Page 9 of 11




v. Florida, 549 U.S. 327 (2007). Therefore, while Petitioner is pursuing his state court remedy,

the statute of limitation will be tolled.

                 In Palmer v. Carlton, 276 F.3d 777 (6th Cir. 2002), the Sixth Circuit considered

what action the court should take if the dismissal of a petition for failure to exhaust could

jeopardize the timeliness of a subsequent petition.5 The Palmer court concluded that if the

petitioner had more than 60 days remaining in the period of limitation—30 days to raise his

unexhausted claims and 30 days after exhaustion to return to the court—no additional protection,

such as a stay, was warranted. Id.; see also Rhines v. Weber, 544 U.S. 269, 277 (2007) (approving

stay-and-abeyance procedure); Griffin v. Rogers, 308 F.3d 647, 652 n.1 (6th Cir. 2002).

                 Petitioner has far more than sixty days remaining in his limitations period.

Assuming that Petitioner diligently pursues his state-court remedies and promptly returns to this

Court after the Michigan Supreme Court issues its decision, he is not in danger of running afoul

of the statute of limitations. Therefore, a stay of these proceedings is not warranted, and the Court

will dismiss the petition for failure to exhaust available state-court remedies.

IV.      Motion for temporary restraining order (ECF No. 2)

                 Petitioner has sought preliminary injunctive relief in the form of a temporary

restraining order compelling the MDOC to immediately release him. The purpose of a preliminary

injunction is to preserve the status quo until a trial on the merits. Southern Glazer’s Distributors

of Ohio L.L.C. v. Great Lake Brewing Co., 860 F.3d 844, 848 (6th Cir. 2017) (citing Univ. of Tex.

v. Camenisch, 451 U.S. 390, 395(1982)). Because the petition is properly dismissed, the Court

will deny Petitioner’s request as moot.



5
  The Palmer court considered the issue in the context of a “mixed” petition including exhausted and unexhausted
claims. The Palmer court’s explanation of when dismissal of a petition does not jeopardize the timeliness of a
subsequent petition, however, is persuasive even where the petition includes only unexhausted claims.

                                                       9
Case 1:21-cv-00028-PLM-PJG ECF No. 7, PageID.12 Filed 01/21/21 Page 10 of 11




V.      Certificate of Appealability

                 Under 28 U.S.C. § 2253(c)(2), the Court must also determine whether a certificate

of appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The Sixth

Circuit Court of Appeals has disapproved issuance of blanket denials of a certificate of

appealability. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001) (per curiam). Rather, the district

court must “engage in a reasoned assessment of each claim” to determine whether a certificate is

warranted. Id.

                 The Court has concluded that Petitioner’s application is properly denied for lack of

exhaustion. Under Slack v. McDaniel, 529 U.S. 473, 484 (2000), when a habeas petition is denied

on procedural grounds, a certificate of appealability may issue only “when the prisoner shows, at

least, [1] that jurists of reason would find it debatable whether the petition states a valid claim of

the denial of a constitutional right and [2] that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” Both showings must be made to warrant the

grant of a certificate. Id.

                 The Court finds that reasonable jurists could not find it debatable whether

Petitioner’s application should be dismissed for lack of exhaustion. Therefore, a certificate of

appealability will be denied. Moreover, for the same reasons the Court will deny a certificate of

appealability, the Court also concludes that any issue Petitioner might raise on appeal would be

frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962).




                                                  10
Case 1:21-cv-00028-PLM-PJG ECF No. 7, PageID.13 Filed 01/21/21 Page 11 of 11




                                           Conclusion

               The Court will enter an order and judgment dismissing the petition for failure to

exhaust state-court remedies, denying Petitioner’s motion for temporary restraining order

(ECF No. 2), and denying a certificate of appealability.


         January 21, 2021                            /s/ Paul L. Maloney
Dated:
                                                     Paul L. Maloney
                                                     United States District Judge




                                                11
